Citation Nr: 0630201	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  He died in September 1998.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appellant's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran's death in September 1998 was due solely to 
the effects of metastatic adenocarcinoma of the stomach.

3.  The carcinoma of the stomach that caused the veteran's 
death was not present in service or until years thereafter, 
and it was not etiologically related to service.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is not established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the appellant's claims were initially 
adjudicated before the enactment of the VCAA.  She was 
provided with the notice required by the VCAA, by letters 
mailed in March 2004 and June 2005, to include notice that 
she should submit any pertinent evidence in her possession.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date for service connection for the 
cause of the veteran's death, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the appellant.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2005).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Stomach cancer is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of cancer of the stomach in humans.  See 38 C.F.R. 
§ 3.309(e).

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of Death

The record reflects that the veteran died in September 1998 
from metastatic adenocarcinoma of the stomach that was 
initially diagnosed in 1997.  At the time of his death, 
service connection was in effect for no disability.  The 
appellant does not contend nor is there any medical evidence 
suggesting that the fatal cancer was present in service or 
manifested within one year of the veteran's discharge from 
service.

The appellant does contend that the stomach cancer was caused 
by the veteran's exposure to herbicides while serving in 
Vietnam.  Because the veteran served in Vietnam, his exposure 
to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 
However, as noted above, stomach cancer is not subject to 
presumptive service connection on the basis of herbicide 
exposure.

The medical evidence supportive of the claim consists of a 
statement dated in August 2001, from Dr. Albert Diaz-Ordaz, a 
private gastroenterologist who had treated the veteran for 
gastric carcinoma.  In his statement, Dr. Diaz-Ordaz noted 
that he was aware of the veteran's service in Vietnam and 
noted further that Agent Orange had been implicated as a 
cause of gastric carcinoma in several studies.  Based on 
these factors, Dr. Diaz-Ordaz opined that the veteran's in-
service herbicide exposure was a "possible etiology" of the 
veteran's cancer.  

The possible existence of a causal relationship between the 
veteran's exposure to Agent Orange and gastric carcinoma is 
not sufficient to establish the appellant's entitlement to 
service connection for the cause of the veteran's death.  As 
noted above, the appellant is only entitled to prevail if the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Dr. Diaz-Ordaz failed to 
provide an assessment of the likelihood that the veteran's 
gastric carcinoma was etiologically related to service.  
Moreover, he failed to identify the studies cited in support 
of his opinion  Consequently, his opinion is of limited 
probative value.  

Pursuant to the Board's remand directives, the claims folder 
was reviewed by a VA physician with expertise in gastric 
cancer in June 2004 and again in June 2005.  This physician 
noted first that he had contacted Dr. Diaz-Ordaz and 
requested that he provide the scientific basis for his 
opinion and Dr. Diaz-Ordaz's response was that his literature 
search had failed to provide any evidence unequivocally 
linking Agent Orange exposure to causation of gastric cancer.  
The VA physician then went on to report that through his own 
literature review, he found that there is no conclusive 
medical evidence linking exposure to Agent Orange to the 
development of gastric cancer in humans.  Therefore, the VA 
physician opined that the probability of the veteran's 
gastric cancer being etiologically related to his in-service 
exposure to herbicides while in Vietnam or otherwise related 
to his military service was less than 50 percent.  The Board 
has found this opinion to be highly probative because it 
specifically addresses the essential question before the 
Board, was rendered following a review of pertinent medical 
literature, and is properly supported.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

DEA Benefits

Service connection was in effect for no disability at the 
time of the veteran's death and the Board has determined that 
the veteran did not die of a service-connected disability.  
Consequently, the claim for eligibility for DEA benefits must 
also be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits under chapter 35 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


